Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaha 995 (EP 2591995; cited by Applicant) in view of Yamaha 492 (EP 3569492; cited by Applicant). With respect to claims 1 and 16, Yamaha 995 disclose the basic claimed structure including a marine propulsion unit 1, with a duct 26 and stator 41, a propeller 5 with rim 31 and rotor 42 configured to face the stator and a blade 30 radially inward of the rim, a steering shaft A1, a casing 13, 14, controller 9, power supply wire W1 and power source 12. Not disclosed by Yamaha 995 is the location of the wires with respect to the casing. Yamaha 492 teaches a wiring arrangement to prevent pinching and bending. It would have been obvious to a person of ordinary skill in the art to form the device of Yamaha 995 with a wiring arrangement as taught .
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 17/133030. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al (US 2013/0115833) shows a marine propulsion device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617